Case: 1:20-cv-04699 Document #: 11-8 Filed: 08/27/20 Page 1 of 3 PageID #:139




                          EXHIBIT 7
       Case: 1:20-cv-04699 Document #: 11-8 Filed: 08/27/20 Page 2 of 3 PageID #:140
                                              Saturday, August 22, 2020 at 10:03:48 PM Central Daylight Time

Subject: TikTok Plain*ﬀs' Counsel Meet and Confer
Date: Tuesday, August 18, 2020 at 4:35:34 PM Central Daylight Time
From: Ekwan E. Rhow
To:      Katrina Carroll, dgirard@girardsharp.com, jelias@girardsharp.com, apolk@girardsharp.com,
         Benjamin F. Johns, bmm@chimicles.com, Kyle Shamberg, Nicholas Lange, Lesley Weaver,
         akeller@dicelloleviW.com, dmillen@Xlmlaw.com, bhogan@Xlmlaw.com, Jon Jagher,
         kjus*ce@Xlmlaw.com, jsprengel@caﬀertyclobes.com, dherrera@caﬀertyclobes.com,
         nhagman@caﬀertyclobes.com, rrg@gordonlawchicago.com, Joseph Sauder, tyiatras@gmail.com,
         casey@lawoﬃceﬂynn.com, francisﬂynn@gmail.com, jbk@sstriallawyers.com, Tina Wolfson, Robert
         Ahdoot, Ted Maya, bking@ahdootwolfson.com, rstephan@stephanzouras.com,
         jzouras@stephanzouras.com, aﬁczko@stephanzouras.com, mshannon@stephanzouras.com,
         elangeland@langelandlaw.com, jtostrud@tostrudlaw.com, ]o^ni@bo^nilaw.com,
         achang@bo^nilaw.com, ykolesnikov@bo^nilaw.com, jcotcheW@cpmlegal.com,
         mmolumphy@cpmlegal.com, tredenbarger@cpmlegal.com, nrahman@cpmlegal.com,
         ehg@classlawgroup.com, dmb@classlawgroup.com, jbk@classlawgroup.com,
         william.a.baird.1@gmail.com, jguglielmo@scoW-scoW.com, ecomite@scoW-scoW.com,
         jpe^grew@scoW-scoW.com, ekirkwood1@bellsouth.net, Wichmann@onderlaw.com,
         Onder@onderlaw.com, ssklaver@susmangodfrey.com, Kalpana Srinivasan,
         mgervais@susmangodfrey.com, ecc@fmcolaw.com, kcc@fmcolaw.com, rmf@fmcolaw.com,
         beth@feganscoW.com, melissa@feganscoW.com, jonathan@feganscoW.com
CC:      Marc E. Masters, Tom R. Freeman, Jonathan RoWer, Marc L. Godino, Kara Wolke, Lionel Glancy,
         David M. Given, Nicholas A. Carlin, James Pizzirusso, Megan E. Jones, Amanda Klevorn, Korey
         Nelson

Dear Counsel –

I’m writing on behalf of my firm and the other four law firms who were appointed by Judge Lucy H.
Koh to the interim leadership group in the Northern District of California. Pursuant to Judge John Z.
Lee’s August 17, 2020 Case Management Order No. 1 (the “CMO”), all counsel in the cases listed in
Exhibit A thereto are now Interim Counsel and have been ordered to meet and confer on certain issues.
I’m writing to begin that process.

First, our five firms intend to send a letter to Defendants by noon PST tomorrow demanding they
reveal all the terms of their potential settlement. All designated Interim Counsel are entitled to know
those terms pursuant to the CMO and because they pertain to our respective clients and the class in
general. We will advise Defendants that we will stipulate to the standard mediation confidentiality
provisions to protect that information from improper disclosure. If you would like to sign on to our
letter demand, please let us know by 10 a.m. PST tomorrow and we will circulate a draft to you. We
are hopeful that the firms who participated in the August 13 mediation will join in the request that all
Interim Counsel be given the opportunity to see the terms and discuss the potential settlement and
contingencies that are present.

Next, the CMO mandates that all Interim Counsel participate in a meet and confer with Defendants
concerning discovery, class certification, experts, dispositive motions, and settlement prior to the filing
of a joint proposed case management schedule on September 8. We would like to suggest a meet and
confer internally among all plaintiffs’ counsel to see if we can reach a consensus on these issues before
discussing them with Defendants. Please let us know your availability next Monday or Tuesday for
this discussion. That will allow enough time to receive a response from Defendants on our demand for
the terms of the potential settlement, which are part of this meet and confer.


                                                                                                        Page 1 of 2
       Case: 1:20-cv-04699 Document #: 11-8 Filed: 08/27/20 Page 3 of 3 PageID #:141


Finally, the CMO directs all Interim Counsel to meet and confer about leadership and liaison counsel,
and to attempt to reach consensus before filing any motions/applications by the September 8 deadline.
We would like to have these discussions as a group next Monday or Tuesday as well. Please advise of
your availability.

We recognize that, even beyond the terms of the CMO, Judge Lee may have a different approach to
lead appointments than does Judge Koh. We seek an approach that is as inclusive as possible and are
interested in any and all input. We look forward to working with you.

Sincerely,

Ekwan Rhow
Kara Wolke
David Given
Megan Jones
Amanda Klevorn

Ekwan E. Rhow
Principal
O: 310.201.2100
F: 310.201.2110
E: erhow@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
www.BirdMarella.com




                                                                                                  Page 2 of 2
